Ogden, Justice,
delivered the opinion of the Court.
' The parties' in this suit entered into a co-partnership in the city of New Brunswick about the 15th of December, 1885, in the india rubber manufacturing business. On the 18th of June, 1840, an agreement for dissolution was executed by them, and a dissolution actually effected on the 24th of December in that year.
On the 30th of June, 1842, Hutchinson filed a bill against Onderdonk in the Court of Chancery, praying, among other *633things, for an account and for a settlement of their partnership transactions.
Upon the coming in of the answer a general replication was filed, and hy consent of the parties a reference was made on the 6th of April, 1848, to Joseph F. Randolph Esq., a Master of the Court to take the account, with directions in so doing to make the parties all just allowances.
The Master commenced his duties thereon upon the 17th of the same month, and after a laborious examination of their hooks and of the papers exhibited to him and of the testimony of witnesses produced hy them, he made a report on the 31st of May, 1843, showing a balance due to Hutchinson on that day for principal and interest of #113 01.
Both parties excepted to this report, and in settling those exceptions, the Chancellor on the 21st of March, 1848, directed that the report should be corrected on both sides, that the sum of #168 09 should he allowed to Onderdonk for commissions, aby way of compensation for his services in settling the business of the said firm,” which claim had been refused hy the Master; and that $21 50 of #43, reported hy the Master to have been paid by Onderdonk to Hutchinson, and the further sum. of §515 reported by the Master to have been paid by Onderdonk to one Peter P. Runyon, as a debt of the firm, should he disallowed, and that the report should he corrected hy adding these sums, less the commissions allowed hy him as above stated, to the amount ascertained by the Master to he duo to Hutchinson, thereby changing the principal sum to he paid hy Onderdonk from $113 01 to #481 42 ; and decreed that the same should have interest from the 3d Tuesday of December, 1845.
Onderdonk has appealed to this Court from that decree, and hath get forth in Ms petition that the decree is erroneous, in that it disallowed the sum of §21 50 as a payment by him to Hutchinson, and also in that it disallowed the sum of #515 paid by Mm on! account of the firm to Peter P„ Runyon.
The correctness of the Chancellor’s conclusion respecting the allowance hy the Master of #43, depends entirely upon the manner in which in taking the accounts the Master charged the appellant.
*634It appears by tbe bill and answer that at or about the time of the dissolution of the firm, “an inventory was made out of the claims and demands of the co-partnership &c.” intended to embrace all their claims, demands and choses in action, and that a copy thereof was set out in a schedule marked A. annexed to the bill of complainant. That such inventory and the claims and demands and assets were taken by the appellant for the joint use and benefit of the parties. After this arrangement was madé, the respondent received from-one or more debtors of the late firm the sum of $43, which monies the Master charged to him as so much cash paid by the appellant. If the Master charged the appellant only with the monies which he actually received, the Chancellor is right in the correction, but if he charged him with the inventory the Chancellor has erred.
By reference to the report, we read that the Master found that the appellant, subsequent to the dissolution, received of the debts and effects due and belonging to the late firm, the sum of $5,608 13, as per schedule I. more fully appears. “That the said sum embraces all the monies and effects of the partnership, which came to the hands of the defendant, and all the monies and effects of the firm for which he should be made accountable. That the schedule No. I. embraces a list of all the accounts and notes specified in the bill, answer and schedule thereto annexed in the charge filed with the Master, and in exhibit B. on the part of the complainant, being a receipt of the defendant for the amount of the notes of the firm taken by him to collect, and also of the monies of the firm not specified in said schedules and receipts that have been collected by the defendant, as admitted by him or proved by the evidence, except such notes” &c., which exceptions do not touch or affect the question under consideration in this Court.
It is evident from the above explanation by the Master of the character of his schedule, that it embraces all the claims due to the firm not specially excepted in the report; and hence as the appellant was charged with them in reaching the balance reported against him, he was entitled to receive the benefit of them. The respondent having collected $43 of these claims should under the circumstances of the dissolution, either have handed the mo*635noy to the appellant, or hare given him credit for the full amount thereof.
Upon this point we are of opinion that the Master was correct in considering the $48 as so much money paid by the appellant to the respondent, and that the Chancellor erred in disturbing that part of the report.
Again. Was the payment claimed by the appellant to have been made by Mm to Peter P. Runyon rightly allowed to Mm by the Master.
Mr. Runyon was the father-in-law of the appellant, and had been a fast friend of both parties during their connection in business. He had largely endorsed for them, and loaned them monies, and had otherwise aided in carrying them through the troubles of those difficult times.
Mr. Runyon was examined as a witness by the appellant before the Master, and upon Ms cross-examination he testified among other things that ho expected some remuneration, for Ms fislt, independent of his interest money, if the experiment, was successful.
Upon Ms re-examination in cMef, lie said $500 was paid ie Mm for Ms risk by the agreement of both parties; and upon further cross-examination lie stated that ai first no specific sum was agreed on for Ms risk 5 that the $500 was agreed on some time during the progress of the dissolution, that he offered ¿0 take a portion, of the profits, or a specified sum, and that the complainant (who is this respondent) said it had belter be a specific sum 5 that witness proposed this amount, and it was agreed to ; that they agreed to if cheerfully, and particularly the complainant.
With the pleadings in the cause and this testimony beforo him, the Master allowed the appellant a credit of $500, as due to Mr. Runyon on the 1st of July, 1840, and computed interest upon it to the 1st of January, 1841, to which date Mr. Runyon,3® account with the firm was made up.
This transaction does not appear to the court in the same light it was viewed by the Chancellor. A competent, intelligent and animpeached witness has testified that the parties appreciated the services which he had rendered them, that between June 1st, *636and December 24th, 1840, they both agreed that he should have a compensation for those services ; that after propositions had passed between them, he named the sum of $500; that both cheerfully agreed to it, and particularly the respondent, and further that the money had been paid to him by the appellant.
We are clearly of opinion that this allowance was rightly made by the Master, and that the report in that particular also was erroneously corrected.
The opinion of the Court is that so much of the Chancellor’s decree as directs that the sums of $21 50 and $515, making together the sum of $536 50, be added to the amount ascertained by the Master to be due to the complainant be reversed, and that the Master’s report upon these items be confirmed; and that so much of the said decree as fixes the amount due to the respondent at $546 40 be also reversed without costs.
Let the cause be remitted to the court below to be proceeded in there according to law and the rules of that court.
Per. tot. cur. Decree reversed.